 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10         SHEREEN RAMADAN,
                                                              CASE NO. 2:21-cv-00020-RAJ-JRC
11                                Plaintiff,
                                                              ORDER EXTENDING STAY AND
12               v.                                           SETTING DEADLINE FOR JOINT
                                                              STATUS REPORT
13         CVS HEALTH INC.,

14                                Defendant.

15

16           This matter is before the Court on referral from the District Court (Dkt. 11), and on the

17   parties’ joint status report. Dkt. 17. The Court previously granted the parties’ joint request for a

18   stay of this matter during arbitration. The Court finds good cause to continue the stay because

19   the parties state that arbitration is still pending.

20           The parties shall file another joint status report on or before August 3, 2021, informing

21   the Court whether they seek a continuance of the stay, and if so, for how long. If arbitration is

22   ///

23

24

     ORDER EXTENDING STAY AND SETTING
     DEADLINE FOR JOINT STATUS REPORT - 1
 1   completed before August 3, 2021, the parties shall promptly inform the Court.

 2          Dated this 6th day of May, 2021.

 3

 4

 5                                                      A
                                                        J. Richard Creatura
 6                                                      Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER EXTENDING STAY AND SETTING
     DEADLINE FOR JOINT STATUS REPORT - 2
